Title: From George Washington to Colonel Moses Hazen, 7 December 1778
From: Washington, George
To: Hazen, Moses


  
    Sir.
    Paramus [N.J.] 7th Decemr 1778.
  
I received yestrday evening your favor of the 3d Inst.
In a letter lately written to Gen. Bayley I mentioned some of those reasons, which made it inexpedient to enter on a winter expedition—I could wish that our supplies and other circumstances were favourable to its execution, but as this is not the case it is necessary to suspend the enterprise for the present. I am &c.

  G.W.

